FILED
                            NOT FOR PUBLICATION                                SEP 07 2010

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50312

               Plaintiff - Appellee,             D.C. No. 2:05-cr-01046-DSF-5

  v.
                                                 MEMORANDUM*
DANIEL NICHERIE, AKA Seal F,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted August 30, 2010**
                               Pasadena, California

Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit
               Judges.

       Nicherie appeals the district court’s revocation of his supervised release.

Nicherie’s counsel has filed an Anders brief stating that there are no arguable



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
grounds for relief and a motion to withdraw as counsel. See Anders v. California,

386 U.S. 738, 744 (1967); United States v. Griffy, 895 F.2d 561, 562–63 (9th Cir.

1990). Nicherie alleges in a declaration supporting his motion for appointment of

new counsel that the district court committed various errors at his revocation

hearing.

      We have independently examined the record and found no non-frivolous

issues for appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 978 (9th Cir.

1998); see Penson v. Ohio, 488 U.S. 75, 80–81 (1988). Counsel’s motion to

withdraw is granted. Nicherie’s motion for appointment of new counsel is denied.


      AFFIRMED.